DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 24 is objected to because of the following informalities:  
 	Regarding claim 24, it seems like the selected “UL compression/decompression protocol and the corresponding UL protocol profile” to decompress a compressed DL IP header should be the DL compression/decompression protocol and the corresponding DL protocol profile.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 4-6, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandasamy et al. (US 2020/0137628 A1, hereinafter “Kandasamy”) in view of Ly et al. (US 2020/0022022 A1, hereinafter “Ly”) and Huang et al. (US 2021/0352046 A1, hereinafter “Huang”).
 	Regarding claims 1 and 18, Kandasamy teaches a non-cellular low-power wide area network (LPWAN) for supporting Internet protocol (IP) communication between a wireless device and an IP application node having an IP address (Fig. 1), , the LPWAN network comprising: one or more LPWAN radio gateways that wirelessly communicate with the wireless device (Fig. 1, where radio gateway 103 communicates with Device 1 and Device 2),  an LPWAN server connected to the one or more LPWAN radio gateways (Fig. 1, where network gateway 105 is connected to radio gateway 103);  and that communicates with the IP application node (Fig. 1, where network gateway 105 communicates with application server), enable the wireless device to apply one of a plurality of the UL compression/decompression protocols and corresponding protocol profile to a UL IP header to generate a compressed UL IP header for wireless transmission from the wireless device to at least one LPWAN radio gateway; wherein the compressed UL IP header is subsequently decompressed to form a UL IP packet for transmission to the IP application node, thereby enabling the wireless device to transmit UL data to the IP application node via the LPWAN network (intended use limitation has not been given patentable weight); enable the wireless device to apply one of a plurality of DL compression/decompression protocols and corresponding protocol profile to decompress a compressed DL IP header received via wireless transmission from at least one LPWAN radio gateway, wherein the compressed DL IP header was previously generated from an uncompressed DL IP header of a DL IP packet from the IP application node, thereby enabling the wireless device to receive DL data from the IP application node via the LPWAN network ((intended use limitation has not been given patentable weight).
Kandasamy does not explicitly teach the LPWAN server selects an uplink (UL) compression/decompression protocol from a plurality of available UL compression/decompression protocols and assigns the selected UL compression/decompression protocol and a corresponding UL protocol profile to the wireless device the wireless device; selects an DL compression/decompression protocol from a plurality of available DL compression/decompression protocols and assigns the selected DL compression/decompression protocol and a corresponding DL protocol profile to the wireless device the wireless device.
 	Ly teaches an LPWAN network/server selects an UL compression/decompression protocol from a plurality of available UL compression/decompression protocols and assigns the selected UL compression/decompression protocol and a corresponding UL protocol profile to the wireless device the wireless device; selects an DL compression/decompression protocol from a plurality of available DL compression/decompression protocols and assigns the selected DL compression/decompression protocol and a corresponding DL protocol profile to the wireless device the wireless device (figs. 4, 5, 6, 8, , ¶ [0041], an HCl header may be used to trigger the creation of a header compression context dynamically or for updating such contexts, as well as identifying what context is to be used when headers are compressed. The HCD format may be used to specify an encoded way to convey header option information and their corresponding data used in the management of the header compression contexts. ¶ [0044], ¶ [0045], Header compression may be performed between a device and a gateway in the network where each has agreed on one or more compression/decompression rules, e.g., as described by header compression contexts. ¶ [0049], ¶ [0050], For the creation of the HCC, the presence or absence of the second byte of the HCl header can depend on whether the header compression context is new or if it is a copy of an existing HCC. If the HCC indicates that the context is new, i.e., that it should be created, then the second byte is omitted as the gateway can assign the HCC ID; Next, the Protocol Context (PC) bits can identify what HCC(s) are created or deleted and they can operate independent from each other so both IPv6/UDP and CoAP HCCs can be created at the same time. ¶ [0052], there are two header compression contexts defined that are noted ID1 and ID2. HCC ID1 specifies the IPv6 and UDP headers while HCC ID2 specifies the CoAP headers. ¶ [0053], ¶ [0064]-¶ [0069], fig. 9, ¶ [0073], ¶ [0076], ¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to selected, at the LPWAN server, an UL/DL compression/decompression protocol and a corresponding UL/DL protocol profile to the wireless device enable the wireless device to apply the selected UL/DL compression/decompression protocol and the corresponding UL/DL protocol profile to a UL/DL IP header to generate a compressed/decompressed UL/DL IP header for wireless transmission from/to the wireless device to/from the LPWAN network in the system of Kandasamy to indicate that header compression is in use and which context is to be used (¶ [0003] of Ly).
Kandasamy in view of Ly does not explicitly teach the LPWAN server provides the IP address of the IP application node to the wireless device
Huang teaches the LPWAN network/server provides the IP address of the IP application node to the wireless device and provides an IP address of the wireless device to the application server (Figs. 1A-1E, ¶ [0012],  ¶ [0013], ¶ [0010], The exposure function device may cause a trigger for a packet, such as a ping packet, and data identifying the application server to be provided to the IoT device. ¶ [0028]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to provide, from the LPWAN server, an IP address of the IP application node to the wireless device in the system of Kandasamy in view of Ly to provide readability data associated with application server to enable transfer of data (¶ [0010] and [0029] of Huang). 	
 	Regarding claims 4 and 21, Kandasamy in view of Ly and Huang teaches the LPWAN network of claim 1, wherein the UL compression/decompression protocol is the same as the DL compression/decompression protocol (Kandasamy: Fig. 1. ¶ [0014], For downlink communications, the principle is the same except that the network SCHC C/D 107 performs header compression and the respective compression/decompression unit 101 implemented on the device 1 and device 2 performs decompression operations).
 	Regarding claims 5 and 22, Kandasamy in view of Ly and Huang teaches the LPWAN network of claim 1, 
Kandasamy does not explicitly teach wherein the LPWAN server assigns an IP address of the wireless device to the wireless device.
Ly teaches the wireless device receives assignment of an IP address of the wireless device from an LPWAN server/gateway ( ¶ [0065]-¶ [0067]).
Thus, it would have been obvious to one of ordinary skill in the art the LPWAN server to assign an IP address of the wireless device to the wireless device in the system of Kandasamy in view of Ly and Huang to use design methodologies well known in the art.
Regarding claims 6 and 23, Kandasamy in view of Ly and Huang   teaches the LPWAN network of claim 1.
Semtech does not explicitly teach wherein the LPWAN server enables one or more legacy wireless devices to communicate with one or more legacy application nodes.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to enable one or more legacy wireless devices to communicate with one or more legacy application nodes in the system of Kandasamy in view of Ly and Huang to provide backward compatibility.
 8.	Claims 2, 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy in view of Ly and Huang applied to claim 1 above, and further in view of Semtech (“LoRa and LoRaWan: A Technical Overview,” December 2019).
 	Regarding claims 2 and 19, Kandasamy in view of Ly and Huang teaches the LPWAN network of claim 1, and the LPWAN server provides an IP address of the wireless device to the application server, as set forth above. 
Kandasamy further teaches a network compression/decompression unit (SCHC C/D): receiving a UL LPWAN packet from the LPWAN network, wherein the UL LPWAN packet comprises a compressed IP packet header; applying a UL compression/decompression protocol to decompress the compressed IP packet header to generate an UL IP packet for transmission to the IP application client, thereby enabling the wireless device to transmit UL data to the IP application node via the LPWAN network (Fig. 1. ¶ [0014], For example for uplink communications corresponding to transferring data from the device 1 or the device 2 to the applications server, each compression/decompression unit 101 is configured to compress at least one of the headers of the IPv6/UDP/CoAP packets to reduce the headers size. The obtained frame is sent on a layer 2 frame to the network SCHC C/D 107 for decompression. The decompressed packet is then sent to the applications server over Internet network); receiving a DL IP packet from the IP application server; applying a DL compression/decompression protocol to an IP packet header of the  downlink IP packet to generate a compressed IP packet header; and transmitting the compressed IP packet header to the LPWAN network for wireless transmission of the compressed IP packet header to the wireless device, which applies the DL compression/decompression protocol to decompress the compressed IP packet header to recover the DL IP packet, thereby enabling the wireless device to receive DL data from  the IP application node via the LPWAN network, wherein the UL compression/decompression protocol is the same as the DL compression/decompression protocol (Fig. 1. ¶ [0014], For downlink communications, the principle is the same except that the network SCHC C/D 107 performs header compression and the respective compression/decompression unit 101 implemented on the device 1 and device 2 performs decompression operations).
	Kandasamy does not explicitly teach assigning the UL compression/decompression protocol to the application server to enable the application server to decompress the compressed UL IP header to form the UL IP packet for transmission to the IP application client; and assigning the DL  compression/decompression protocol to the application server to enable the application server to generate the compressed DL IP header from the uncompressed DL IP header of the DL IP packet from the IP application node.
	However, Kandasamy teaches the network SCHC C/D 107 can be part of the network gateway 105 or can be located outside the network gateway 105 (¶ [0014]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the network SCHC C/D in the application server of Kandasamy to assign, from the LPWAN server, the UL compression/decompression protocol to the application server to enable the application server to decompress the compressed UL IP header to form the UL IP packet for transmission to the IP application client; and assign the DL  compression/decompression protocol to the application server to enable the application server to generate the compressed DL IP header from the uncompressed DL IP header of the DL IP packet from the IP application node. The motivation for doing this is a matter of design choice.
Kandasamy in view of Ly and Huang does not explicitly teach the IP application node is an IP application client of an application server that is connected between the LPWAN server and the IP application client 
Semtech teaches the IP application node is an IP application client of an application server that is connected between the LPWAN server and the IP application client  (Pages 11-13, 15. Figs. 8 and 13).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kandasamy in view of Ly and Huang in the system of Semtech to further improve industrial applicability.
 	Regarding claims 3 and 20, Kandasamy in view of Ly, Huang and Semtech teaches the LPWAN network of claim 2, wherein: the LPWAN network is a Low-Power Wide Area Network (LoRaWAN) (Kandasamy: Fig. 1. ¶ [0009], ¶ [0014]); a LoRaWAN network server, an application server; the LoRaWAN network server is connected to each LoRaWAN radio gateway and communicates with the application server (Kandasamy: Fig. 1). 
Kandasamy does not explicitly teach a LoRaWAN join server;  the LoRaWAN join server is connected to the LaRaWAN network server (Page 11, Fig. 8) and (i) facilitates in arriving at a common compression/decompression protocol, profile, and dictionary for the wireless device and the application server and (ii) assigns an IP address  to the wireless device to enable the wireless device to communicate with the IP application client.
Semtech teaches the LPWAN network is a LoRaWAN network comprising one or more LoRaWAN radio gateways, a LoRaWAN network server, and a LoRaWAN join server; the IP application node is an IP application client of an application server that is connected between the LoRaWAN network server and the IP application client; the LoRaWAN network server is connected to each LoRaWAN radio gateways and  communicates with the application server (Pages 11-13, 15. Figs. 8 and 13); and the LoRaWAN join server is connected to the LaRaWAN network server, wherein the LoRaWAN server manages the entire network, dynamically controls the network parameters to adapt the system to ever-changing conditions (Page 14), where the LoRaWAN network servers share the features of device address checking and forwarding join-request and join-access messages between the device and the join server (Page 14); wherein LoRaWAN join server manages the activation process for end devices to be added to the network, where the join server contains the information required to process join-request frames and generate join-access frames (pages 15-17, figs. 15-17) .
Ly further teaches the wireless device receives assignment of an IP address of the wireless device from the LPWAN server/network when the wireless device first joins the LPWAN network (¶ [0065]-¶ [0067]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kandasamy in view of Ly and Huang in the system of Semtech where the LoRaWan network server is connected to each of plurality of LoRaWAN radio gateways, and LoRaWAN join server,  and the application server, and where LoRaWAN join server facilitates in arriving at a common compression/decompression protocol, profile, and dictionary for the application server and assign and IP address to the wireless device during the activation/join process to enable the wireless device to communicate with the IP application client to further improve industrial applicability. 	
9.	Claims 7, 10-13, 16,17, 24, 27-30, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandasamy in view of Ly.
 	Regarding claim 7, Kandasamy teaches a wireless device for a non-cellular LPWAN network for supporting IP communication between the wireless device and an IP application node having an IP address, the wireless device (Fig. 1), wirelessly communicates with the LPWAN network; apples one of plurality of UL compression/decompression protocol and corresponding protocol profile (¶ [0015], ¶ [0017]) to a UL IP header to generate a compressed UL IP header for wireless transmission from the wireless device to the LPWAN network (Fig. 1. ¶ [0014], For example for uplink communications corresponding to transferring data from the device 1 or the device 2 to the applications server, each compression/decompression unit 101 is configured to compress at least one of the headers of the IPv6/UDP/CoAP packets to reduce the headers size. The obtained frame is sent on a layer 2 frame to the radio gateway 103 of the LPWAN); wherein the compressed UL IP header is subsequently decompressed to form a UL IP packet for transmission to the IP application node, thereby enabling the wireless device to transmit UL data to the IP application node via the LPWAN network (¶ [0014], the network gateway 105 then sends the data to the network SCHC C/D 107 for decompression. The decompressed packet is then sent to the applications server over Internet network); and applies one of a plurality of  DL compression/decompression protocol and corresponding protocol profile (¶ [0015], ¶ [0017])  to decompress a compressed DL IP header received via wireless transmission from the LPWAN network, wherein the compressed DL IP header was previously generated from an uncompressed DL IP header of a DL IP packet from the IP application node, thereby enabling the wireless device to receive DL data from the IP application node via the LPWAN network (Fig. 1. ¶ [0014], For downlink communications, the principle is the same except that the network SCHC C/D 107 performs header compression and the respective compression/decompression unit 101 implemented on the device 1 and device 2 performs decompression operations).
Kandasamy does not explicitly teach receiving assignment of a selected UL compression/decompression protocol and a corresponding UL protocol profile from an LPWAN server of the LPWAN network and applying the selected UL compression/decompression protocol and the corresponding UL protocol profile
to a UL IP header to generate a compressed UL IP header for wireless transmission from the wireless device to the LPWAN network; receiving assignment of a selected DL compression/decompression protocol and a corresponding DL protocol profile from the LPWAN server and applying the selected UL compression/decompression protocol and the corresponding UL protocol profile to decompress a compressed DL IP header received via wireless transmission from the LPWAN network.
 	Ly teaches wherein the wireless device is assigned a selected UL compression/decompression protocol and a corresponding UL protocol profile LPWAN network; applying the selected UL compression/decompression protocol and the corresponding UL protocol profile to a UL IP header to generate a compressed UL IP header for wireless transmission from the wireless device to the LPWAN network; receiving assignment of a selected DL compression/decompression protocol and a corresponding DL protocol profile from the LPWAN network and applying the selected DL compression/decompression protocol and the corresponding DL protocol profile to decompress a compressed DL IP header received via wireless transmission from the LPWAN network (figs. 4, 5, 6, 8, , ¶ [0041], an HCl header may be used to trigger the creation of a header compression context dynamically or for updating such contexts, as well as identifying what context is to be used when headers are compressed. The HCD format may be used to specify an encoded way to convey header option information and their corresponding data used in the management of the header compression contexts. ¶ [0044], ¶ [0045], Header compression may be performed between a device and a gateway in the network where each has agreed on one or more compression/decompression rules, e.g., as described by header compression contexts. ¶ [0049], ¶ [0050], For the creation of the HCC, the presence or absence of the second byte of the HCl header can depend on whether the header compression context is new or if it is a copy of an existing HCC. If the HCC indicates that the context is new, i.e., that it should be created, then the second byte is omitted as the gateway can assign the HCC ID; Next, the Protocol Context (PC) bits can identify what HCC(s) are created or deleted and they can operate independent from each other so both IPv6/UDP and CoAP HCCs can be created at the same time. ¶ [0052], there are two header compression contexts defined that are noted ID1 and ID2. HCC ID1 specifies the IPv6 and UDP headers while HCC ID2 specifies the CoAP headers. ¶ [0053], ¶ [0064]-¶ [0069], fig. 9, ¶ [0073], ¶ [0076], ¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive, at the wireless device, a selected UL/DL compression/decompression protocol and a corresponding UL/DL protocol profile from LPWAN server and to apply the selected UL/DL compression/decompression protocol and the corresponding UL/DL protocol profile to a UL/DL IP header to generate a compressed/decompressed UL/DL IP header for wireless transmission from/to the wireless device to/from the LPWAN network in the system of Kandasamy to indicate that header compression is in use and which context is to be used (¶ [0003] of Ly).
 	Regarding claim 24, Kandasamy teaches a method for a wireless device to support IP communication between the wireless device and an IP application node having an IP address via a non-cellular LPWAN network (Fig. 1),  the method comprising the wireless device: wirelessly communicating with the LPWAN network (Figs. 1, ¶ [0014]); applying one of plurality of UL compression/decompression protocol and corresponding protocol profile (¶ [0015], ¶ [0017]) to a UL IP header to generate a compressed UL IP header for wireless transmission from the wireless device to the LPWAN network (Fig. 1. ¶ [0014], For example for uplink communications corresponding to transferring data from the device 1 or the device 2 to the applications server, each compression/decompression unit 101 is configured to compress at least one of the headers of the IPv6/UDP/CoAP packets to reduce the headers size. The obtained frame is sent on a layer 2 frame to the radio gateway 103 of the LPWAN), wherein the compressed UL IP header is subsequently decompressed to form a UL IP packet for transmission to the IP application node, thereby enabling the wireless device to transmit UL data to the IP application node via the LPWAN network (¶ [0014], the network gateway 105 then sends the data to the network SCHC C/D 107 for decompression. The decompressed packet is then sent to the applications server over Internet network); and applying one of a plurality of  DL compression/decompression protocol and corresponding protocol profile (¶ [0015], ¶ [0017])  to decompress a compressed DL IP header received via wireless transmission from the LPWAN network, wherein the compressed DL IP header was previously generated from an uncompressed DL IP header of a DL IP packet from the IP application node, thereby enabling the wireless device to receive DL data from the IP application node via the LPWAN network (Fig. 1. ¶ [0014], For downlink communications, the principle is the same except that the network SCHC C/D 107 performs header compression and the respective compression/decompression unit 101 implemented on the device 1 and device 2 performs decompression operations).
	Kandasamy does not explicitly teach receiving assignment of a selected UL compression/decompression protocol and a corresponding UL protocol profile from an LPWAN server of the LPWAN network and applying the selected UL compression/decompression protocol and the corresponding UL protocol profile
to a UL IP header to generate a compressed UL IP header for wireless transmission from the wireless device to the LPWAN network; receiving assignment of a selected DL compression/decompression protocol and a corresponding DL protocol profile from the LPWAN server and applying the selected UL compression/decompression protocol and the corresponding UL protocol profile to decompress a compressed DL IP header received via wireless transmission from the LPWAN network.
 	Ly teaches wherein the wireless device is assigned a selected UL compression/decompression protocol and a corresponding UL protocol profile LPWAN network; applying the selected UL compression/decompression protocol and the corresponding UL protocol profile to a UL IP header to generate a compressed UL IP header for wireless transmission from the wireless device to the LPWAN network; receiving assignment of a selected DL compression/decompression protocol and a corresponding DL protocol profile from the LPWAN network and applying the selected DL compression/decompression protocol and the corresponding DL protocol profile to decompress a compressed DL IP header received via wireless transmission from the LPWAN network (figs. 4, 5, 6, 8, , ¶ [0041], an HCl header may be used to trigger the creation of a header compression context dynamically or for updating such contexts, as well as identifying what context is to be used when headers are compressed. The HCD format may be used to specify an encoded way to convey header option information and their corresponding data used in the management of the header compression contexts. ¶ [0044], ¶ [0045], Header compression may be performed between a device and a gateway in the network where each has agreed on one or more compression/decompression rules, e.g., as described by header compression contexts. ¶ [0049], ¶ [0050], For the creation of the HCC, the presence or absence of the second byte of the HCl header can depend on whether the header compression context is new or if it is a copy of an existing HCC. If the HCC indicates that the context is new, i.e., that it should be created, then the second byte is omitted as the gateway can assign the HCC ID; Next, the Protocol Context (PC) bits can identify what HCC(s) are created or deleted and they can operate independent from each other so both IPv6/UDP and CoAP HCCs can be created at the same time. ¶ [0052], there are two header compression contexts defined that are noted ID1 and ID2. HCC ID1 specifies the IPv6 and UDP headers while HCC ID2 specifies the CoAP headers. ¶ [0053], ¶ [0064]-¶ [0069], fig. 9, ¶ [0073], ¶ [0076], ¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive, at the wireless device, a selected UL/DL compression/decompression protocol and a corresponding UL/DL protocol profile from LPWAN server and to apply the selected UL/DL compression/decompression protocol and the corresponding UL/DL protocol profile to a UL/DL IP header to generate a compressed/decompressed UL/DL IP header for wireless transmission from/to the wireless device to/from the LPWAN network in the system of Kandasamy to indicate that header compression is in use and which context is to be used (¶ [0003] of Ly).
Regarding claims 10 and 27, Kandasamy in view of Ly teaches the method of claim 24, wherein the UL compression/decompression protocol is the same as the DL compression/decompression protocol (Kandasamy: Fig. 1. ¶ [0014], For downlink communications, the principle is the same except that the network SCHC C/D 107 performs header compression and the respective compression/decompression unit 101 implemented on the device 1 and device 2 performs decompression operations).
 	Regarding claims 11 and 28, Kandasamy in view of Ly teaches the method of claim 24.
Kandasamy does not explicitly teach wherein the wireless device receives assignment of an IP address of the wireless device from the LPWAN network.
Ly teaches the wireless device receives assignment of an IP address of the wireless device from the LPWAN network (¶ [0065]-¶ [0067]).
Thus, it would have been obvious to one of ordinary skill in the art to receive, at the wireless device, assignment of an IP address of the wireless device from the LPWAN network in the system of Kandasamy to use design methodologies well known in the art.
	Regarding claims 12 and 29, Kandasamy in view of Ly teaches the method of claim 24, wherein the wireless device determines a maximum segment size to enable the wireless device to segment relatively large IP packets into multiple, relatively small LPWAN packets (Kandasamy: ¶ 0018], fragmentation mechanisms applied after compression/decompression to fragment the obtained packet into multiple fragments in order to adapt the size of the compressed packet to the size of the LPWAN layer 2 data unit size if after applying header compression, the size of the packet is larger than the LPWAN layer 2 data unit maximum payload or if header compression was not performed).
Regarding claims 13 and  30, Kandasamy teaches a method for an application server to support IP communication between the wireless device and an IP application client of the application server via a non-cellular LPWAN network, the IP application client having an IP address (Fig. 1), wherein the method comprises a network compression/decompression unit (SCHC C/D): receiving a UL LPWAN packet from the LPWAN network, wherein the UL LPWAN packet comprises a compressed IP packet header; applying a UL compression/decompression protocol to decompress the compressed IP packet header to generate an UL IP packet for transmission to the IP application client, thereby enabling the wireless device to transmit UL data to the IP application node via the LPWAN network (Fig. 1. ¶ [0014], For example for uplink communications corresponding to transferring data from the device 1 or the device 2 to the applications server, each compression/decompression unit 101 is configured to compress at least one of the headers of the IPv6/UDP/CoAP packets to reduce the headers size. The obtained frame is sent on a layer 2 frame to the network SCHC C/D 107 for decompression. The decompressed packet is then sent to the applications server over Internet network); receiving a DL IP packet from the IP application server; applying a DL compression/decompression protocol to an IP packet header of the  downlink IP packet to generate a compressed IP packet header; and transmitting the compressed IP packet header to the LPWAN network for wireless transmission of the compressed IP packet header to the wireless device, which applies the DL compression/decompression protocol to decompress the compressed IP packet header to recover the DL IP packet, thereby enabling the wireless device to receive DL data from  the IP application node via the LPWAN network (Fig. 1. ¶ [0014], For downlink communications, the principle is the same except that the network SCHC C/D 107 performs header compression and the respective compression/decompression unit 101 implemented on the device 1 and device 2 performs decompression operations).
 	Kandasamy does not explicitly teach the application server: receiving a UL LPWAN packet from the LPWAN network, wherein the UL LPWAN packet comprises a compressed IP packet header; applying a UL compression/decompression protocol to decompress the compressed IP packet header to generate an UL IP packet for transmission to the IP application client, thereby enabling the wireless device to transmit UL data to the IP application node via the LPWAN network; receiving a DL IP packet from the IP application client; applying a DL compression/decompression protocol to an IP packet header of the  downlink IP packet to generate a compressed IP packet header; and transmitting the compressed IP packet header to the LPWAN network for wireless transmission of the compressed IP packet header to the wireless device, which applies the DL compression/decompression protocol to decompress the compressed IP packet header to recover the DL IP packet, thereby enabling the wireless device to receive DL data from  the IP application node via the LPWAN network.
 	However, Kandasamy teaches the network SCHC C/D 107 can be part of the network gateway 105 or can be located outside the network gateway 105 (¶ [0014]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the network SCHC C/D in the application server of Kandasamy to receive a UL LPWAN packet comprising a compressed IP packet header and to apply a UL compression/decompression protocol to decompress the compressed IP packet header to generate an UL IP packet for transmission to the IP application client,  and to receive a DL IP packet from the IP application client; to apply a DL compression/decompression protocol to an IP packet header of the  downlink IP packet to generate a compressed IP packet header; and to transmit the compressed IP packet header to the LPWAN network for wireless transmission of the compressed IP packet header to the wireless device, which applies the DL compression/decompression protocol to decompress the compressed IP packet header to recover the DL IP packet. The motivation for doing this is a matter of design choice.
 	Kandasamy does not explicitly teach receiving assignment of a selected UL compression/decompression protocol and a corresponding UL protocol profile LPWAN server of the LPWAN network; applying the selected UL compression/decompression protocol and the corresponding UL protocol profile to decompress the compressed IP packet header to generate an UL IP packet for transmission to the IP application client; receiving assignment of a selected DL compression/decompression protocol and a corresponding DL protocol profile from the LPWAN server and applying the selected UL compression/decompression protocol to an IP packet header of the downlink IP packet to generate a compressed IP header.
 	Ly teaches wherein the wireless device is assigned a selected UL compression/decompression protocol and a corresponding UL protocol profile LPWAN network; applying the selected UL compression/decompression protocol and the corresponding UL protocol profile; receiving assignment of a selected DL compression/decompression protocol and a corresponding DL protocol profile from the LPWAN network and applying the selected DL compression/decompression protocol and the corresponding DL protocol profile (figs. 4, 5, 6, 8, , ¶ [0041], an HCl header may be used to trigger the creation of a header compression context dynamically or for updating such contexts, as well as identifying what context is to be used when headers are compressed. The HCD format may be used to specify an encoded way to convey header option information and their corresponding data used in the management of the header compression contexts. ¶ [0044], ¶ [0045], Header compression may be performed between a device and a gateway in the network where each has agreed on one or more compression/decompression rules, e.g., as described by header compression contexts. ¶ [0049], ¶ [0050], For the creation of the HCC, the presence or absence of the second byte of the HCl header can depend on whether the header compression context is new or if it is a copy of an existing HCC. If the HCC indicates that the context is new, i.e., that it should be created, then the second byte is omitted as the gateway can assign the HCC ID; Next, the Protocol Context (PC) bits can identify what HCC(s) are created or deleted and they can operate independent from each other so both IPv6/UDP and CoAP HCCs can be created at the same time. ¶ [0052], there are two header compression contexts defined that are noted ID1 and ID2. HCC ID1 specifies the IPv6 and UDP headers while HCC ID2 specifies the CoAP headers. ¶ [0053], ¶ [0064]-¶ [0069], fig. 9, ¶ [0073], ¶ [0076], ¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive, at the application server, a selected UL/DL compression/decompression protocol and a corresponding UL/DL protocol profile from the LPWAN server of the LPWAN network and to apply the selected UL/DL compression/decompression protocol and the corresponding UL/DL protocol profile to decompress/compress the compressed IP (or an IP) packet header to generate an UL/DL IP packet for transmission to/from the IP application client in the system of Kandasamy to indicate that header compression is in use and which context is to be used (¶ [0003] of Ly).
 	Regarding claims 16 and 33, Kandasamy in view of Ly teaches the method of claim 30, wherein the UL compression/decompression protocol is the same as the DL compression/decompression protocol (Kandasamy: Fig. 1. ¶ [0014], For downlink communications, the principle is the same except that the network SCHC C/D 107 performs header compression and the respective compression/decompression unit 101 implemented on the device 1 and device 2 performs decompression operations).
 	Regarding claims 17 and 34, Kandasamy in view of Ly teaches the method of claim 30, wherein the application server determines a maximum segment size to enable the application server to segment relatively large IP packets into multiple, relatively small LPWAN packets  (Kandasamy: ¶ 0018], fragmentation mechanisms applied after compression/decompression to fragment the obtained packet into multiple fragments in order to adapt the size of the compressed packet to the size of the LPWAN layer 2 data unit size if after applying header compression, the size of the packet is larger than the LPWAN layer 2 data unit maximum payload or if header compression was not performed). 
10.	Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy in view of Ly as applied to claim 7 or 30 above, and further in view of Huang.
 	Regarding claims 14 and 31, Kandasamy in view of Ly teaches the method of claim 30.
Kandasamy does not explicitly teach wherein the application server:
receives an IP address of the wireless device from the LPWAN network.
Huang teaches receives an IP address of the wireless device from the LPWAN network (Fig. 1E, ¶ [0012] and ¶ [0028]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive, at the application server, an IP address of the wireless device from the LPWAN network in the system of Kandasamy in view of Ly to enable application server to provide data to the UE (¶ [0029] of Huang).
  11.	Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy in view of Ly as applied to claim 7 or 24 above, and further in view of Semtech.
	Regarding claim 26, Kandasamy in view of Ly teaches the method of claim 24, wherein: the LPWAN network is a LoRaWAN network comprising one or more LoRaWAN radio gateways (Kandasamy: Fig. 1. ¶ [0009], ¶ [0014]), a LoRaWAN network server, an application server; the LoRaWAN network server is connected to each LoRaWAN radio gateways and capable of communicating with the application server (Kandasamy: Fig. 1). 
	Kandasamy does not explicitly teach a LoRaWAN join server;  the IP application node is an IP application client of an application server that is connected between the LoRaWAN network server and the IP application client; the LoRaWAN network server is connected to each of plurality of LoRaWAN radio gateways and communicates with the application server; and the LoRaWAN join server is connected to the LaRaWAN network server and facilitates in arriving at a common compression/decompression protocol, profile, and  dictionary for the wireless device and (ii) assigns an IP address to the wireless device to enable the wireless device to communicate with the IP application client.
 	Semtech teaches the LPWAN network is a LoRaWAN network comprising one or more LoRaWAN radio gateways, a LoRaWAN network server, and a LoRaWAN join server; the IP application node is an IP application client of an application server that is connected between the LoRaWAN network server and the IP application client; the LoRaWAN network server is connected to each LoRaWAN radio gateways and  communicates with the application server (Pages 11-13, 15. Figs. 8 and 13); and the LoRaWAN join server is connected to the LaRaWAN network server, wherein the LoRaWAN server manages the entire network, dynamically controls the network parameters to adapt the system to ever-changing conditions (Page 14), where the LoRaWAN network servers share the features of device address checking and forwarding join-request and join-access messages between the device and the join server (Page 14); wherein LoRaWAN join server manages the activation process for end devices to be added to the network, where the join server contains the information required to process join-request frames and generate join-access frames (pages 15-17, figs. 15-17) .
Ly further teaches the wireless device receives assignment of an IP address of the wireless device from the LPWAN server/network when the wireless device first joins the LPWAN network (¶ [0065]-¶ [0067]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kandasamy in view of Ly and Huang in the system of Semtech where the LoRaWan network server is connected to each of plurality of LoRaWAN radio gateways, and LoRaWAN join server,  and the application server, and where LoRaWAN join server facilitates in arriving at a common compression/decompression protocol, profile, and dictionary for the application server and assign and IP address to the wireless device during the activation/join process to enable the wireless device to communicate with the IP application client to further improve industrial applicability.
12.	Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy in view of Ly and Huang applied to claim 14 or 31 above, and further in view of Semtech.
 	Regarding claims 15 and 32, Kandasamy in view of Huang and Ly teaches he method of claim 31, wherein: the LPWAN network is a LoRaWAN network comprising one or more LoRaWAN radio gateways (Kandasamy: Fig. 1. ¶ [0009], ¶ [0014]), a LoRaWAN network server, an application server; the LoRaWAN network server is connected to LoRaWAN radio gateway and communicates with the application server (Fig. 1). 
	Kandasamy does not explicitly teach a LoRaWAN join server;  the IP application node is an IP application client of an application server that is connected between the LoRaWAN network server and the IP application client; the LoRaWAN network server is connected to each of a plurality of LoRaWAN radio gateways and communicates with the application server; and the LoRaWAN join server is connected to the LaRaWAN network server and facilitates in arriving at a common compression/decompression protocol, profile, and  dictionary for the application server and (ii) assigns an IP address to the wireless device to enable the wireless device to communicate with the IP application client.
	Semtech teaches the LPWAN network is a LoRaWAN network comprising one or more LoRaWAN radio gateways, a LoRaWAN network server, and a LoRaWAN join server; the IP application node is an IP application client of an application server that is connected between the LoRaWAN network server and the IP application client; the LoRaWAN network server is connected to each LoRaWAN radio gateways and  communicates with the application server (Pages 11-13, 15. Figs. 8 and 13); and the LoRaWAN join server is connected to the LaRaWAN network server, wherein the LoRaWAN server manages the entire network, dynamically controls the network parameters to adapt the system to ever-changing conditions (Page 14), where the LoRaWAN network servers share the features of device address checking and forwarding join-request and join-access messages between the device and the join server (Page 14); wherein LoRaWAN join server manages the activation process for end devices to be added to the network, where the join server contains the information required to process join-request frames and generate join-access frames (pages 15-17, figs. 15-17) .
Ly further teaches the wireless device receives assignment of an IP address of the wireless device from the LPWAN server/network when the wireless device first joins the LPWAN network (¶ [0065]-¶ [0067]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kandasamy in view of Ly and Huang in the system of Semtech where the LoRaWan network server is connected to each of plurality of LoRaWAN radio gateways, and LoRaWAN join server,  and the application server, and where LoRaWAN join server facilitates in arriving at a common compression/decompression protocol, profile, and dictionary for the application server and assign and IP address to the wireless device during the activation/join process to enable the wireless device to communicate with the IP application client to further improve industrial applicability.

Response to Arguments
13.	Applicant’s arguments filed on June 23, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477